Citation Nr: 0011856	
Decision Date: 05/04/00    Archive Date: 05/12/00

DOCKET NO.  98-18 111A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to an award of dependents' educational assistance 
benefits under Chapter 35, Title 38, United States Code, for 
enrollment prior to August 27, 1995.


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


REMAND

The veteran, who is the appellant's father, had active 
military service which cannot be determined from the evidence 
of record.  The veteran's entire claims file is not of 
record.  The claims file includes information pertinent to 
the record, to include the report of a VA examination 
accorded the veteran reportedly on August 27, 1995.

Also, a preliminary review of the record discloses that 
additional action by the RO is required before the Board of 
Veterans' Appeals (Board) can proceed further in adjudicating 
the appellant's claim.

The RO received a formal application from the appellant for 
Chapter 35 benefits in 1989.  The appellant was informed by 
communication dated September 28, 1989, that, in order to 
qualify for dependents' educational assistance, a veteran had 
to be permanently and totally disabled resulting from an 
injury or disease incurred in the Regular military service.  
It was stated that the evidence of record did not establish 
that the veteran was permanently and totally disabled 
resulting from injury or disease incurred in or aggravated by 
service "because he is scheduled for a future exam."

In her application for dependents' educational assistance 
dated in May 1997, the appellant indicated that "the appeals 
office has most of our documents there in Washington."  It 
was indicated that the VA office where the veteran's records 
were located was the Washington Regional Office.

The available evidence indicates that the RO awarded the 
appellant Chapter 35 benefits beginning August 27, 1995.  In 
the December 1997 statement of the case, the appellant was 
informed that the effective date of her Chapter 35 
eligibility shown on the rating decision of August 5, 1996, 
was August 27, 1995.  It was indicated that if the effective 
date of the permanent and total disability rating accorded 
after a child had reached the age of 18, but before he or she 
had reached the age of 26, the beginning date of eligibility 
would be the effective date of the rating or the date of 
notification to the veteran from whom the child derived 
eligibility, whichever was more advantageous to the eligible 
child.  It was noted that the appellant's 18th birthday was 
January 16, 1990.  It was determined that since the veteran's 
date of permanent and total disability rating occurred 
between her 18th and 26th birthdays, her date of eligibility 
was August 27, 1995, and she, therefore, was not entitled to 
education benefits prior to that date.

During the pendency of the appellant's appeal, certain 
portions of 38 C.F.R. Part 21 that pertain to claims and 
effective dates for awards of educational assistance benefits 
were changed, effective June 3, 1999.  See 64 Fed. Reg. 23, 
769 (1999).  When a law or regulation changes after a claim 
has been filed, but before the judicial appeal process has 
been completed, the version more favorable to the appellant 
generally applies.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).

According to the former criteria governing the payment of 
Chapter 35 benefits, the commencing date of an award of 
educational assistance allowance will be the latest of the 
following dates:  (1) The date certified by a school or 
establishment under paragraph (b) or (c); (2) the date one 
year prior to the date of receipt of the application or 
enrollment certification, whichever is later; and (3) the 
later of the effective date of the approval of the course, or 
one year before the date VA receives the approval notice.  
38 C.F.R. § 21.4131(a) (1998).

According to the revised criteria, the commencing date of a 
first-time award of educational assistance allowance for an 
individual eligible under Chapter 35 will be the latest of 
the following dates:  (i) The beginning date of eligibility; 
(ii) one year before the date of claim; (iii) the date 
certified by a school or establishment under paragraph (b) 
or (c); and (iv) the later of the effective date of the 
approval of the course, or one year before the date the VA 
receives the approval notice.

Paragraph (b), which governs school certification of courses 
leading to a standard college degree, provides that when a 
student enrolls in a resident course or subject, the 
commencing date of an award of educational assistance will be 
the first scheduled date of classes for the term in which the 
student is enrolled.  38 C.F.R. § 21.4131(b), (d) (1999).

The revised criteria clearly affect the appellant's claim in 
this case because the received date of her enrollment 
certification, on which the RO based its denial, is no longer 
relevant.  However, the RO has not had an opportunity to 
consider the revised criteria in deciding the appellant's 
claim.

In view of the foregoing, the claim is REMANDED to the RO for 
the following:

1.  The veteran's entire claims folder, 
possibly at the Washington RO, is to be 
obtained and associated with the 
education file.

2.  The RO should readjudicate the 
appellant's claim for dependents' 
educational assistance benefits pursuant 
to the amended regulation and revised 
criteria noted above.  If the RO denies 
the benefit sought on appeal, it should 
provide the appellant a supplemental 
statement of the case, which includes 
citations to and a discussion of the new 
criteria of 38 C.F.R. § 21.4131, and an 
opportunity to respond thereto before the 
case is returned to the Board for 
appellate review.

The purpose of this REMAND is to accord the appellant due 
process of law.  No reference should be drawn regarding the 
final disposition of the claim.  The appellant need take no 
action until so informed.  She has the right to submit 
additional evidence and argument on matter or matters the 
Board has REMANDED to the RO.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
RENÉE M. PELLETIER
Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).






